DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 – 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 line 2 and line 8, claim 4 line 4, claim 8 line 4 and 10, claim 11 line 4, claim 15 line 6 and claim 18 line 4, refer to the limitation “baseline prediction” making it impossible if applicant intends to refer to the introductory instances of “baseline prediction” from independent claims 1, 8 and 15 in that later instances or to refer to a new instances of a “baseline prediction” in that later instances in the claims.  For claim interpretation purposes the later instances are read as “the baseline….”
Claim 1 line 5, claim 2 line 1, claim 4 line 4 and 1, claim 8 line 7, claim 9 lines 1 – 2, claim 11 lines 1 – 2, claim 15 line 9, claim 16 lines 1 - 2 and claim 18 lines 1 - 2, refer to the limitation “a linkage matrix” making it impossible if applicant intends to refer to the introductory instances of “linkage matrix” from independent claims 1, 8 and 15 in that later instances or to refer to a new instances of a “linkage matrix” in that later instances in the claims.  For claim interpretation purposes the later instances are read as “the linkage matrix….”
Claim 1 lines 7 - 8, claim 4 lines 1 - 2, claim 15 lines 14 – 15 and claim 17 line 3, refer to the limitation “a predetermined threshold” making it impossible if applicant intends to refer to the introductory instances of “a predetermined threshold” from independent claims 1, 8 and 15 in that later instances or to refer to a new instances of a “a predetermined threshold” in that later instances in the claims.  For claim interpretation purposes the later instances are read as “the predetermined threshold ….”
Claim 1 line 10, claim 3 line 3, claim 8 lines 7 – 8, claim 11 line 2,  claim 15 lines 9 – 10 and claim 18 line 2, refer to the limitation “a dimension reduction algorithm” making it impossible if applicant intends to refer to the introductory instances of “a dimension reduction algorithm” from independent claims 1, 8 and 15 in that later instances or to refer to a new instances of a “a dimension reduction algorithm” in that later instances in the claims.  For claim interpretation purposes the later instances are read as “the dimension reduction algorithm ….”
Claim 1 lines 5 - 6, claim 4 line 2, claim 8 line 8, claim 11 line 2,  claim 15 line 10 and claim 18 line 2, refer to the limitation “an equal-dimensional feature space” making it impossible if applicant intends to refer to the introductory instances of “an equal-dimensional feature space” from independent claims 1, 8 and 15 in that later instances or to refer to a new instances of a “an equal-dimensional feature space” in that later instances in the claims.  For claim interpretation purposes the later instances are read as “the equal-dimensional feature space ….”
Dependent claims 2 – 7, 9 – 14 and 16 – 20 dependent on indefinite independent claims 1, 8 and 15 respectively and are indefinite for like reasons.
Allowable Subject Matter
Claim 1 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194